13. Macro-financial assistance for Ukraine (
Before the vote:
rapporteur. - Madam President, this is just a brief explanation of what we are going to vote on.
In November last year, here in Strasbourg, when we were discussing the approval of four previous macro-financial assistance proposals regarding other countries, the Commission promised us that, under the Lisbon Treaty and until the adoption of a framework regulation for macro-financial assistance, all future individual proposals for such assistance would be subject to codecision by Parliament and the Council. Now, only six months later, you have in front of you not only a proposal for a codecided decision, but also a first-reading agreement with the Council. In trying to reach that agreement, we were operating under a very tight timetable. Therefore, I would like to express my recognition and gratitude to the Spanish Presidency, the Council and the Commission, as well as to the shadow rapporteurs on the Committee on International Trade and everybody involved, for their positive and constructive approach.
Under the proposed decision, Ukraine could get a loan of up to EUR 500 million in order to finance its balance of payments deficit and meet external financing needs. This loan would supplement IMF support and the EU assistance of EUR 110 million that was agreed back in 2002 but has not yet been disbursed.
During our informal trialogue negotiations, Parliament insisted on keeping references to certain disbursement conditions that were important for us, such as the efficiency, transparency and accountability of the assistance. We also insisted on the importance of Parliament being kept duly informed about the actual implementation of the assistance.
(Applause)
In protecting our institutional prerogatives, we also resisted demands to introduce a management committee procedure for implementing measures so that finally an advisory committee...
(The President cut off the speaker)